Citation Nr: 0327844	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from February 1944 to February 
1945.

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim for an increased 
evaluation for a nervous condition then rated as 30 percent 
disabling. The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In an April 1997 Hearing Officer Decision, the rating was 
increased to 50 percent for generalized anxiety disorder 
effective from December 1994.  Because the increase in the 
evaluation of the veteran's generalized anxiety disorder does 
not represent the maximum rating available for this 
disability, the veteran's claim for an increased evaluation 
for this condition remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

The veteran testified before an RO hearing officer in January 
1997 and before the undersigned Veterans Law Judge in October 
2000.  Copies of transcripts of those hearings are of record.

When this matter was first before the Board in December 2000, 
the case was remanded for further development.  In compliance 
with the remand, additional medical evidence has been 
received, and the case is now ready for appellate 
adjudication.


FINDINGS OF FACT

1.	All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2.	The veteran's generalized anxiety disorder is reflective 
of demonstrable inability to obtain or retain employment.
CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
generalized anxiety disorder are met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

In this regard, the Board notes that, during the course of 
this appeal, by virtue of the rating decisions, statement of 
the case, supplemental statement of the case, as well as 
other notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing the claim, and the basis for denial 
of the claim.  The veteran has been advised of VA's duty to 
assist and the respective responsibilities of the RO and 
veteran as to what evidence the veteran needed to submit and 
what evidence VA would try to obtain. He has also been 
provided several psychiatric examinations to adequately 
assess his disability.

Thus the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, this is a 
complete grant of the benefit sought on appeal and therefore 
cannot be deemed to violate the appellant's right to due 
process of law.


Factual Background

The evidence of record shows that the veteran was treated and 
evaluated for various conditions. The more salient medical 
reports with regard to the claims being considered in this 
appeal will be discussed in the appropriate sections of this 
decision.

Service medical records show that the veteran was discharged 
from service in February 1945 due to psychiatric disability. 
Service connection was granted for psychoneurosis, 
hypochondriasis, moderate, and rated as 10 percent disabling; 
the rating was increased to 30 percent, effective from 
February 1977.

In December 1994, the veteran filed a claim for an increased 
rating. A letter from the chief of a VA medical 
administration service indicated that he suffered from 
anxiety, insomnia, claustrophobia and depression, and had 
considerable social and industrial impairment.

On February 1995 VA psychiatric examination, he reported 
living alone, being an alcoholic, and having nervous spells, 
claustrophobia, and insomnia. Mental status examination noted 
the veteran as generally alert, calm and cooperative. Speech 
was logical and coherent.  He appeared mildly depressed and 
spoke with no animation or spontaneity. He reported constant 
depression, alleviated with drinking. Diagnoses were post-
traumatic stress disorder and dysthymic disorder, with 
chronic depression. The examiner noted the veteran did not 
appear employable and had not worked for sixteen years. His 
psychiatric incapacity was noted as moderate.

In a January 1997 hearing before a hearing officer at the RO, 
the veteran testified to the effect that he had no close 
friends, was unmarried, and spoke to his brothers and sisters 
on occasion, although they were not close. He reported that 
the longest he was employed was two years during the 1950's.  
He worked in 1994 at a Department store as a cook for a 
month, and had other jobs in the 1990's as a cook for short 
periods. Despite attempts for many years, he was unable to 
remain employed. He related attempting to retrain for jobs 
but was unable to complete the programs.  He was receiving 
social security benefits.

On January 1997 Compensation and Pension examination, the 
veteran was noted to be of average intelligence, restless and 
somewhat agitated during the interview.  Judgment appeared to 
be fair to poor, and mood was depressed. Memory was intact 
and he was cooperative. He was oriented to place and reported 
decreased appetite, insomnia, and bad dreams.  He was worried 
about finances, and had had suicidal ideation.  He reported 
not having worked for over 20 years since it was difficult 
being around people.  He did not socialize and became quite 
nervous that people might hurt him. He admitted to 
nightmares, flashbacks, eating problems, sweats, poor 
concentration, exaggerated startle reflex, anxiety and poor 
interpersonal skills.  The examiner noted that the veteran's 
psychosocial stressors appeared to be social interactions, 
and that his psychiatric problems were quite severe.  
Diagnosis was anxiety disorder not otherwise specified with 
notable anxiety and depression and some paranoid ideation. 
GAF was 35.

By an April 1997 rating decision, the rating was increased 
from 30 to 50 percent, effective from December 29, 1994. 

In a January 2000 VA treatment note, the veteran reported 
spending more time in his house and going out only a few 
times in the prior several months. He was depressed but not 
suicidal. He reported increased anxiety on the subway.  
Mental status examination showed he was alert and fully 
oriented, with depressed mood.  Affect was full range and 
appropriate, and remote and recent memory were intact.  
Diagnosis was generalized anxiety disorder with a GAF of 65.  

On February 2000 neurological consultation for evaluation of 
memory loss, the veteran reported becoming more forgetful 
during the prior year. The veteran was noted as neatly 
groomed, on time, anxious and oriented times three. Neurology 
testing found lowering of memory performance. Magnetic 
resonance imaging (MRI) of the brain showed findings 
consistent with microvascular disease with impression of 
extensive microvascular disease.

It was noted that etiology of the memory loss was most likely 
vascular, and there was a likely contribution from ethanol 
abuse.  The examiner opined that the impairment was more 
typical with ischemic vascular dementia, and not with 
Alzheimer's disease. Diagnostic impression was moderate 
neuropsychological dysfunction, vascular and prior ethanol 
abuse.

In May 2000 the veteran underwent VA examination pursuant to 
an application for a total disability rating as a result of 
individual unemployability (TDIU).  The RO requested an 
opinion as to whether the veteran's unemployability was 
proximately due to his generalized anxiety disorder.

The examiner noted review of the veteran's claims file.  
Mental status examination showed that the veteran was 
generally alert, calm and cooperative, oriented to time, 
place and person. There were no significant signs of 
depression and no paranoidal trends were elicited, but were 
suggested by the veteran's discomfort being in the presence 
of others. Conceptual abilities were noted as poor. Diagnoses 
were generalized anxiety disorder, moderate 
neuropsychological dysfunction, vascular and prior ethanol 
abuse, schizoid personality disorder. The examiner stated an 
overall impression that the veteran presented an admixture of 
psychiatric difficulties complicated by neuropsychological 
dysfunction, and indicated "[i]t is not possible given this 
man's psychiatric history and his current neurological 
difficulties to tease apart the comparative contributions of 
each of these disorders." Noting that the RO's referral 
question as to the contributions of each of the disorders to 
the veteran's unemployability could not be addressed, the 
examiner concluded it was clear that the veteran was 
"unemployable due to his current psychiatric and 
neurological status." Psychiatric incapacity as rated by the 
GAF was noted as 60.

In December 2000, the Board remanded the case for 
clarification of the May 2000 opinion which it found to be 
contradictory. The examiner was asked to state whether the 
GAF of 60 assigned in May 2000 represented incapacity due to 
the psychiatric disorder or to the neurological disorder.

Pursuant to the Board's remand, the veteran underwent VA 
examination in May 2003, with a detailed review and 
discussion of the claims file by the examiner. The veteran 
was noted to be appropriately dressed and groomed. He was 
cooperative, affect was restricted, mostly depressive and 
anxious. Mood was depressed and many responses were vague. He 
denied delusional thought processes, but showed mild 
paranoia. Insight was poor and judgment fair. Diagnosis was 
Axis I, anxiety disorder; cognitive disorder; Axis II, 
schizoid personality disorder; Axis III, hypertension by self 
report; Axis IV, social isolation, occupational problems, 
lack of support; Axis V, GAF of 50.

The examiner noted that the veteran's psychiatric disability 
is severe. He had at least a fifty-year history of an 
inability to maintain any sort of stable work, and this 
history was present prior to any diagnosis of cognitive 
disorder. The examiner opined that because the veteran's 
anxiety disorder and schizoidal traits are closely linked in 
that social situations bring up the greatest anxiety, it 
would be "impossible to tease out any impact of one distinct 
disorder versus another."

In a June 2003 Record of Telephone Contact, the RO requested 
clarification of the GAF of 50 in the May 2003 VA 
examination, and asked that the examiner estimate the GAF 
based solely on the veteran's psychiatric disability.

In an Addendum to C&P Examination of May 7, 2003, the 
examiner referred to a prior May 2000 VA examination, which 
provided a similar opinion that it was "impossible to tease 
apart" the comparative contributions of each of the 
disorders. The examiner observed that the veteran's problems 
with employment, social connections, and mood can all be 
affected by both anxiety and cognitive disorders. Noting that 
the GAF represents functioning as a whole, and that the 
veteran suffered from both anxiety and occupational 
instability long before his cognitive difficulties, the 
examiner opined that and one may expect a substantial impact 
of the anxiety disorder on the veteran's occupational 
functioning. The examiner concluded that it was "equally 
likely as not that both [disorders] contribute to the decline 
in a comparable manner."


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it is necessary to apply both the old and new versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) can be no earlier than the 
effective date of that change. VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  As 
such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See also DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997). 

Under the old rating schedule, a 100 percent evaluation is 
warranted when: 1) the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) the veteran exhibits 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; 3) the veteran is demonstrably unable to 
obtain or retain employment.  

The Board notes that these rating criteria set forth three 
independent bases for granting a 100 percent evaluation, 
pursuant to 38 C.F.R. 4.132, Diagnostic Code 9411. See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (effective prior to 
Nov. 7, 1996).

A 50 percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people, psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. 38 C.F.R. Part 4, Diagnostic Code 9411 
(effective prior to November 7, 1996).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, ratings are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -50 percent.

A Global Assessment of Functioning score (GAF) of 51-60 
denotes moderate symptoms.  A GAF of 41 to 50 denotes serious 
symptoms or serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job); 
GAF of 31-40 denotes major impairment in several areas such 
as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man, avoids friends, neglects family, 
and is unable to work).  

GAF scores have been noted from 35 to 60. The overall 
evidence of the veteran's symptomatology consistently shows 
the veteran's inability to maintain employment despite 
repeated attempts to do so. Significantly, a February 1995 VA 
examiner noted that the veteran 'did not appear employable', 
a January 1997 VA examiner noted the veteran's psychosocial 
stressors appeared to be social interactions and that his 
psychosocial problems were quite severe, a May 2000 VA 
examiner noted that the veteran was unemployable due to his 
current neurological and psychiatric difficulties, and it was 
'impossible to tease apart' the comparative contributions of 
each of these disorders, and a May 2003 VA examiner concurred 
with that opinion, reiterating that the veteran suffered from 
both anxiety and occupational instability long before his 
cognitive difficulties.

The Board notes that in the absence of clarification, that 
is, if it is not possible to separate the effects of the 
conditions, any disputed signs and symptoms should be 
attributed to the service-connected disability. 61 Fed. Reg. 
52698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. App. 181, 
182 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

Considering all the evidence, the Board finds that the 
veteran's psychiatric disability is consistently manifested 
by demonstrated inability to obtain or retain employment due 
to his generalized anxiety disorder, and under the more 
favorable former provisions of the rating schedule, a 100 
percent schedular rating is more nearly approximated. As the 
maximum schedular rating has been assigned, discussion of a 
rating under the revised criteria is unnecessary.








ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



